Dkaice, Oh. J.,
delivered the opinion of the court:
Upon the foregoing facts the court announces the conclusion of law to be that the claimant is entitled to recover for no more than the 1,600 bushels of corn used in Saint Louis.
The contract under which the 18,000 bushels were shipped from Manteno to Cairo was a parol contract between an assistant-quartermaster and the claimant, entered into without previous advertisement, without-any exigency declared by the commanding officer of the army or detachment with which the assistant quartermaster was connected, and without any authority from. *441sucb commanding officer, and was not reduced to writing and signed by the parties as the law requires. Such a contract is void, as has been repeatedly held by this court.
But, as we have also repeatedly held, he who delivers supplies to the Government under an executory contract, which, as such, is void, is entitled to pay for so much of the supplies as the Government receives and ases.
It is therefore the judgment of the court that the claimant recover for the said 1,600 bushels of com, at $1.30 per bushel, making in the aggregate $2,080.